SUPPLEMENT DATED JUNE 21, 2012 to PROSPECTUSES DATED APRIL 30, 2004 FOR COLUMBIA ALL-STAR, COLUMBIA ALL-STAR EXTRA, COLUMBIA ALL-STAR FREEDOM and COLUMBIA ALL-STAR TRADITIONS ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F This supplement contains information about the Columbia Variable Portfolio - Diversified Equity Income Fund that is available under your Contract. Effective June 29, 2012, Columbia Variable Portfolio – Diversified Equity Income Fund will change its name to Columbia Variable Portfolio - Dividend Opportunity Fund. Please retain this supplement with your prospectus for future reference.
